DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 3, 10, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hou.
	Regarding Claim 3, Hou discloses “A display panel” (Figure 1 (in document provided by Applicant), Item 1000 “display device’, Line 8 under ‘Mode of Execution’), “comprising: a display region” (Figure 1, Items 1000 and 502 ‘display panel’, Lines 15 – 16 under “Mode of execution’ (Notice that a display region is provided from left to right above the display panel 502 in Figure 1.)), “a non-display region located outside the display region” (Figure 1, Items 1000 and 502 (Notice that a non-display region is located from top to bottom on the sides of 1000 outside of the display region described directly above.)),  “a first buffer layer” (Figure 1, Item 400 ‘coating layer’, Line 9 under ‘Mode of execution’),  “and a plurality of display region film layers” (Figure 1, Items 501 – 506, Lines 15 – 17 under ‘Mode of execution’),  “the first buffer layer located in the non-display region” (Figure 1, Item 400 (Notice that coating layer 400 is located in the non-display region on the sides as described above.)), “and the first buffer layer flexibly connects to at least two of the plurality of display region film layers” (Figure 1, Items 400 and 501-506, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to at least two of layers 501-506.)), “wherein the plurality of display region film layers comprise a display layer, a polarizer, and a touch layer” (Figure 1, Items 502 ‘display panel’, 504 ‘Polaroid’, 503 ‘touch-sensitive panel’, Lines 15 – 16 under ‘Mode of execution’), “disposed in sequence” (Figure 1 (Notice that each of layer 502, 503, and 504 are disposed in a sequence.)), “a back plate layer is disposed on a side of the display layer away from the polarizer” (Figure 1, Items 501 ‘back plate’ and 502, Lines 15 – 16 under ‘Mode of execution’ (Notice that back plate layer 501 is on a side of display layer 502 that is away from polarizer 504.)), “a cover plate layer is disposed on the side of the touch layer away from the polarizer” (Figure 1, Items 505 ‘cover window’, 504, and 503, Lines 15 – 16 under ‘Mode of execution’ (Notice that cover plate layer 505 is disposed on the side of the touch layer 503 that is distanced from or away from polarizer 504.)), “and the first buffer layer flexibly connects to the back plate layer, the display layer, the polarizer, the touch layer, the cover plate layer” (Figure 1, Items 400 and 501-505, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to layers 501-505.)), “wherein the cover plate layer and the back plate layer cover the display region and extend to the non-display region” (Figure 1, Items 505, 501, 502 (Notice that the cover plate layer 504 and the back plate layer 501 are located in the left to right display region of display panel 502 and that each of 504 and 501 extend to the non-display region located from top to bottom on the sides of 1000 outside of the display region described above.)), “wherein a top side surface of the first buffer layer attaches to a side surface of the cover plate layer near the touch layer” (Figure 1, Items 400, 505, 503 (Notice that coating layer 400 (buffer) on the rightmost, top side (i.e. top of surface running from top to bottom of Figure 1) attaches to a side surface of the cover plate 505 that is near touch layer 503.)), “and a bottom side surface of the first buffer layer attaches to a side surface of the backplate layer near the display layer” (Figure 1, Items 400, 501, 502 (Notice that coating layer 400 (buffer) on the rightmost, bottom side (i.e. bottom of surface running from top to bottom of Figure 1) attaches to a side surface of back plate 501 that is near display layer 502.)), “wherein one side surface of the first buffer layer attaches to the display layer, the polarizer, the touch layer” (Figure 1 (Notice that the buffer layer 400 on the rightmost side attaches to layers 502, 503, 504.)). 
Regarding Claim 10, Hou discloses everything claimed as applied above (See Claim 3). In addition, Hou discloses “wherein any neighboring two surfaces of film layers of the back plate layer, the display layer, the polarizer, the touch layer, and the cover plate layer are connected by a binding material” (Figure 1, Item 600 ‘glue material’, Line 26 under ‘Mode of execution’ (Notice that binding material 600 is used to connected the neighboring surface of at least the back plate layer 501 and display panel 502.)).
Regarding Claim 12, Hou discloses “A display device” (Figure 1 (in document provided by Applicant), Item 1000 “display device’, Line 8 under ‘Mode of Execution’), “wherein the display device comprises a display panel” (Figure 1, Items 1000 and 502 ‘display panel’, Lines 15 – 16 under “Mode of execution’), “the display panel comprises a display region” (Figure 1, Items 1000 and 502 ‘display panel’, Lines 15 – 16 under “Mode of execution’ (Notice that a display region is provided from left to right above the display panel 502 in Figure 1.)), “a non-display region located outside the display region” (Figure 1, Items 1000 and 502 (Notice that a non-display region is located from top to bottom on the sides of 1000 outside of the display region described directly above.)),  “a first buffer layer” (Figure 1, Item 400 ‘coating layer’, Line 9 under ‘Mode of execution’),  “and a plurality of display region film layers” (Figure 1, Items 501 – 506, Lines 15 – 17 under ‘Mode of execution’),  “and wherein the first buffer layer located in the non-display region” (Figure 1, Item 400 (Notice that coating layer 400 is located in the non-display region on the sides as described above.)), “and the first buffer layer flexibly connects to at least two of the plurality of display region film layers” (Figure 1, Items 400 and 501-506, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to at least two of layers 501-506.)), ““wherein the plurality of display region film layers comprise a display layer, a polarizer, and a touch layer” (Figure 1, Items 502 ‘display panel’, 504 ‘Polaroid’, 503 ‘touch-sensitive panel’, Lines 15 – 16 under ‘Mode of execution’), “disposed in sequence” (Figure 1 (Notice that each of layer 502, 503, and 504 are disposed in a sequence.)), “a backplate layer is disposed on a side of the display layer away from the polarizer” (Figure 1, Items 501 ‘back plate’ and 502, Lines 15 – 16 under ‘Mode of execution’ (Notice that back plate layer 501 is on a side of display layer 502 that is away from polarizer 504.)), “a cover plate layer is disposed on the side of the touch layer away from the polarizer” (Figure 1, Items 505 ‘cover window’, 504, and 503, Lines 15 – 16 under ‘Mode of execution’ (Notice that cover plate layer 505 is disposed on the side of the touch layer 503 that is distanced from or away from polarizer 504.)), “and the first buffer layer flexibly connects to the back plate layer, the display layer, the polarizer, the touch layer, the cover plate layer” (Figure 1, Items 400 and 501-505, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to layers 501-505.)), “wherein the cover plate layer and the back plate layer cover the display region and extend to the non-display region” (Figure 1, Items 505, 501, 502 (Notice that the cover plate layer 504 and the back plate layer 501 are located in the left to right display region of display panel 502 and that each of 504 and 501 extend to the non-display region located from top to bottom on the sides of 1000 outside of the display region described above.)), “wherein a top side surface of the first buffer layer attaches to a side surface of the cover plate layer near the touch layer” (Figure 1, Items 400, 505, 503 (Notice that coating layer 400 (buffer) on the rightmost, top side (i.e. top of surface running from top to bottom of Figure 1) attaches to a side surface of the cover plate 505 that is near touch layer 503.)), “and a bottom side surface of the first buffer layer attaches to a side surface of the backplate layer near the display layer” (Figure 1, Items 400, 501, 502 (Notice that coating layer 400 (buffer) on the rightmost, bottom side (i.e. bottom of surface running from top to bottom of Figure 1) attaches to a side surface of back plate 501 that is near display layer 502.)), “wherein one side surface of the first buffer layer attaches to the display layer, the polarizer, the touch layer” (Figure 1 (Notice that the buffer layer 400 on the rightmost side attaches to layers 502, 503, 504.)). 
Regarding Claim 19, Hou discloses everything claimed as applied above (See Claim 12). In addition, Hou discloses “wherein any neighboring two surfaces of film layers of the back plate layer, the display layer, the polarizer, the touch layer, and the cover plate layer are connected by a binding material” (Figure 1, Item 600 ‘glue material’, Line 26 under ‘Mode of execution’ (Notice that binding material 600 is used to connected the neighboring surface of at least the back plate layer 501 and display panel 502.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in in view of Virgili.
Regarding Claim 1, Hou discloses “A display panel” (Figure 1 (in document provided by Applicant), Item 1000 “display device’, Line 8 under ‘Mode of Execution’), “comprising: a display region” (Figure 1, Items 1000 and 502 ‘display panel’, Lines 15 – 16 under “Mode of execution’ (Notice that a display region is provided from left to right above the display panel 502 in Figure 1.)), “a non-display region located outside the display region” (Figure 1, Items 1000 and 502 (Notice that a non-display region is located from top to bottom on the sides of 1000 outside of the display region described directly above.)),  “a first buffer layer” (Figure 1, Item 400 ‘coating layer’, Line 9 under ‘Mode of execution’),  “and a plurality of display region film layers” (Figure 1, Items 501 – 506, Lines 15 – 17 under ‘Mode of execution’),  “the first buffer layer located in the non-display region” (Figure 1, Item 400 (Notice that coating layer 400 is located in the non-display region on the sides as described above.)), “and the first buffer layer flexibly connects to at least two of the plurality of display region film layers” (Figure 1, Items 400 and 501-506, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to at least two of layers 501-506.)), “wherein the plurality of display region film layers comprise a display layer, a polarizer, and a touch layer” (Figure 1, Items 502 ‘display panel’, 504 ‘Polaroid’, 503 ‘touch-sensitive panel’, Lines 15 – 16 under ‘Mode of execution’), “disposed in sequence” (Figure 1 (Notice that each of layer 502, 503, and 504 are disposed in a sequence.)), “a back plate layer is disposed on a side of the display layer away from the polarizer” (Figure 1, Items 501 ‘back plate’ and 502, Lines 15 – 16 under ‘Mode of execution’ (Notice that back plate layer 501 is on a side of display layer 502 that is away from polarizer 504.)), “a cover plate layer is disposed on the side of the touch layer away from the polarizer” (Figure 1, Items 505 ‘cover window’, 504, and 503, Lines 15 – 16 under ‘Mode of execution’ (Notice that cover plate layer 505 is disposed on the side of the touch layer 503 that is distanced from or away from polarizer 504.)), “and the first buffer layer flexibly connects to the back plate layer, the display layer, the polarizer, the touch layer, and the cover plate layer” (Figure 1, Items 400 and 501-505, Lines 28 – 31 (Notice that the coating layer can bear the bending or flexing stress while being connected to layers 501-505.)), “wherein the cover plate layer and the back plate layer cover the display region and extend to the non-display region” (Figure 1, Items 505, 501, 502 (Notice that the cover plate layer 504 and the back plate layer 501 are located in the left to right display region of display panel 502 and that each of 504 and 501 extend into the non-display region located from top to bottom on the sides of 1000 outside of the display region described above.)), “wherein a top side surface of the first buffer layer attaches to a side surface of the cover plate layer near the touch layer” (Figure 1, Items 400, 505, 503 (Notice that coating layer 400 (buffer) on the rightmost, top side (i.e. top of surface running from top to bottom of Figure 1) attaches to a side surface of the cover plate 505 that is near touch layer 503.)), “and a bottom side surface of the first buffer layer attaches to a side surface of the backplate layer near the display layer” (Figure 1, Items 400, 501, 502 (Notice that coating layer 400 (buffer) on the rightmost, bottom side (i.e. bottom of surface running from top to bottom of Figure 1) attaches to a side surface of back plate 501 that is near display layer 502.)), “wherein one side surface of the first buffer layer attaches to the display layer, the polarizer, the touch layer” (Figure 1 (Notice that the buffer layer 400 on the rightmost side attaches to layers 502, 503, 504.)). However, Hou fails to explicitly disclose “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone”.
In a similar field of endeavor, Virgili teaches a tie layer that function to resists separation of layers in tactile display interface (Paragraph [0034]), where the tie layer may be formed of polyurethane (Paragraph [0058], Lines 1 – 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone” because one having ordinary skill in the art would want to provide a layer that can stretch in response to forces applied to a touch surface (Virgili, Paragraph [0034], Lines 13 – 15).
Regarding Claim 9, HV disclose/ teach everything claimed as applied above (See Claim 3). In addition, Hou fails to explicitly disclose “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone. However, Virgili teaches a tie layer that function to resists separation of layers in tactile display interface (Paragraph [0034]), where the tie layer may be formed of polyurethane (Paragraph [0058], Lines 1 – 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone” because one having ordinary skill in the art would want to provide a layer that can stretch in response to forces applied to a touch surface (Virgili, Paragraph [0034], Lines 13 – 15) 
Regarding Claim 18, HV disclose/ teach everything claimed as applied above (See Claim 12). In addition, Hou fails to explicitly disclose “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone. However, Virgili teaches a tie layer that function to resists separation of layers in tactile display interface (Paragraph [0034]), where the tie layer may be formed of polyurethane (Paragraph [0058], Lines 1 – 5). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the first buffer layer is selected from the group consisting of photoresist, rubber, an acrylate, polyurethane, and silicone” because one having ordinary skill in the art would want to provide a layer that can stretch in response to forces applied to a touch surface (Virgili, Paragraph [0034], Lines 13 – 15). 
Claims 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hou in in view of Zhang.
Regarding Claim 11, Hou discloses everything claimed as applied above (See Claim 10). In addition, Hou fails to explicitly disclose “wherein the binding material is photoresist”.
In a similar field of endeavor, Zhang teaches the use of photoresist as binding agent between layers in of a fingerprint sensitive component 20 and display component 30 (Paragraph [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the binding material is photoresist” because one having ordinary skill in the art would want to use an adhesive with good light transmittance (Zhang, Paragraph [0031], Lines 5 – 6).
Regarding Claim 20, Hou and Zhang, the combination of hereinafter referenced as HZ, disclose/ teach everything claimed as applied above (See Claim 19). In addition, Hou fails to explicitly disclose “wherein the binding material is photoresist”. However, Zhang teaches the use of photoresist as binding agent between layers in of a fingerprint sensitive component 20 and display component 30 (Paragraph [0031]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the binding material is photoresist” because one having ordinary skill in the art would want to use an adhesive with good light transmittance (Zhang, Paragraph [0031], Lines 5 – 6).

Response to Applicants Amendments and Arguments
	Applicants amendments and arguments filed March 29, 2022 have been fully considered.
	First, the cancelation of Claims 2, 6 – 8, and 13 – 17 have overcome the rejections of Claims 2, 6 – 8, and 13 – 17 made of record in the Office Action mailed February 03, 2022.
	Second, the Examiner disagrees that the - - Examiner erroneously believes that the technical feature of “the plurality of display region film layers comprise a display layer,
a polarizer, and a touch layer disposed in sequence” (original claims 4 and 13) have been disclosed by Hou - - (REMARKS, Page 10, Lines 4 – 7 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because all of the mentioned layers are provided by Hoe and disposed in a sequential order as claimed.
	Third, the Examiner disagrees that - - [Hou] does not disclose the technical features of [ ] “the cover plate layer and the backplate layer cover the display region and extend to the non-display region” - - (REMARKS, Page 11, Lines 17 – 18 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because cover plate layer 504 and back plate layer 501 are located in the left to right display region of display panel 502 and extend to the far left and right sides of display panel 502 where the non-display region begins.
	Finally, the Examiner disagrees that - - [Hou] does not disclose the technical features of [ ] “a top side surface of the first buffer layer attaches to a side surface of the cover plate layer near the touch layer, and a bottom side surface of the first buffer layer attaches to a side surface of the backplate layer near the display layer’” - - (REMARKS, Page 11, Lines 18 - 21 (Line reference made by all written lines excluding blank lines.)). The Examiner disagrees because a top side surface, a side surface, and a bottom surface of buffer 400 are at least nominally provided by Hou that have the particular spatial configuration as required by the claim limitations (See the rejections of pertinent limitations above that provide further clarification.)).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        May 21, 2022